Citation Nr: 0705669	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-26 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
left ear.

2.  Entitlement to an initial rating in excess of 10 percent 
for the veteran's service-connected hearing loss in the right 
ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  


FINDINGS OF FACT

1.  There is no medical evidence that the veteran currently 
has hearing loss in her left ear.

2.  VA audiological examination in May 2003 showed pure tone 
thresholds in four frequencies from 1000 to 4000 Hertz that 
averaged 79 decibels in the veteran's right ear, with speech 
recognition of 8 percent, corresponding to Level XI hearing.  
Her left ear hearing acuity is measured at Level I because 
hearing loss in the left ear is not service-connected and 
complete deafness is not shown in that ear.


CONCLUSIONS OF LAW

1.  Hearing loss in the left ear was not incurred in or 
aggravated by service, nor may sensorineural hearing loss in 
the left ear be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2006).

2.  The schedular criteria for an initial rating in excess of 
10 percent for the veteran's service-connected hearing loss 
in the right ear have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.85-4.87, Diagnostic Code 6100 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reveal that when examined for 
enlistment into service in January 1978, no abnormalities of 
the ears were noted.  January 1978 audiogram findings, in 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
5
5
15
LEFT
      15
 5
      15
      15
15

An April 1978 service medical record states the veteran had 
increased fluids in her inflamed ear canals.

An August 1980 service medical record shows the veteran 
complained of difficulty hearing with her left ear.  The 
assessment noted, based on testing at the 3000 decibel and 
4000 decibel level, high frequency hearing loss in the left 
ear.  
Another August 1980 service medical record reflects that 
audiogram findings, in pure tone thresholds, in decibels, 
appeared to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
0

90
LEFT
       
35
15
      25

20

A December 1980 service medical record reflects the veteran 
was to be evaluated for a complaint of hearing loss in her 
left ear.

An August 1981 service medical record states the veteran 
complained of decreased hearing in the right ear, noise 
exposure, and some ear pain in both ears.  

An October 1981 service medical record shows the veteran was 
seen at the Ear, Nose and Throat Clinic for a complaint of 
hearing loss in the right ear dating back 18 months that was 
associated with headaches and her exposure to noise in the 
motor pool.  It was noted the veteran had a history of right 
ear infections as a child.

Another October 1981 service medical record reflects 
audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
40
35
70
105
LEFT
       
20
20
15
15
15

Speech recognition scores were 92 percent for the right ear 
and 96 percent for the left ear.  

November 1981 service medical records reflect internal 
auditory canal tomograms and a CT scan from the low posterior 
fossa to the vertex.  It was noted internal auditory canals 
were normal and symmetrical in appearance.  There was no 
evidence of extracannicular acoustic neuroma or other 
posterior fossa abnormality.  Middle ear and external canals 
were normal.  Hearing loss in the right ear was assessed 
along with tension headaches.

When examined for separation from service in November 1981, 
the examination report stated the veteran was being followed 
in the Ear, Nose and Throat Clinic for hearing loss in the 
right ear.  The veteran wrote in her Report of Medical 
History that she had a tumor on one ear that was being 
evaluated and indicated too that she had a hearing loss 
problem.  The veteran's audiogram findings, in pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
20
30
75
LEFT
       
15
25
10
45
15

A December 1981 service medical record reflects a follow-up 
visit to the Ear, Nose and Throat Clinic for sensorineural 
hearing loss in the right ear.  Profound hearing loss was 
noted at 4000 Hz and that the veteran reported no progression 
of symptoms.  Etiology of the hearing loss could not be 
determined from x-rays and the record stated the veteran had 
to be followed closely.  Another December 1981 service 
medical record reflects that audiogram findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
40
30
70
100
LEFT
       
15
15
10
10
10

The speech recognition score was 96 percent for the right 
ear.  The left ear was not tested.

According to the claims file, the veteran worked in the motor 
pool while in service.

Post-service, a May 2003 VA examination reflects that 
audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
70
50
100
95
LEFT
       
15
25
15
25
10

Speech recognition scores were 8 percent for the right ear 
and 96 percent for the left ear.  Puretone audiometric 
threshold testing revealed a moderate to profound 
sensorineural hearing loss in the right ear and essentially 
normal hearing in the left ear.

According to the examination report, the veteran stated her 
hearing loss in the right ear was identified during a 1981 
physical and that she was fitted with a monaural hearing aid 
in her right ear in 2002.  An otoscopic examination revealed 
that both ear canals were free of cerumen.  Tympanometry 
revealed normal middle ear function in both ears.  

In the veteran's written statements in support of her claim, 
she contends VA has not taken into account her discomfort in 
wearing a hearing aid throughout the day, the inferior audio 
reception, and the effect on her balance this ear disorder 
has had in her life.  She also suggests her loss of hearing 
was due to her supervisors in the service who ignored her 
requests to improve the work environment in the motor pool.


II.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing her claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
her claim in letters issued in February 2003, April 2003 and 
July 2004.  By these letters, the RO also notified the 
veteran of exactly which portion of that evidence she was to 
provide and which portion VA would attempt to obtain on her 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
these letters, the veteran also was advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted February 2003 and April 2003 "duty to 
assist" letters were issued before the appealed rating 
decision.  Moreover, as indicated above, the RO has taken all 
necessary steps to both notify the veteran of the evidence 
needed to substantiate her claim and assist her in developing 
relevant evidence.  All VA notices must be read in the 
context of prior, relatively contemporaneous communications 
to the appellant.  See Mayfield, supra.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the VCAA requires the 
VA to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of the claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the Mayfield case, the Court 
addressed the meaning of prejudicial error in the context of 
the VCAA duty-to-notify.  Mayfield, supra.  Here, the Board 
finds no possibility of prejudicial error to the veteran.  As 
explained below, service connection and an increased rating 
for hearing loss are dependent on whether submitted evidence 
conforms to VA regulations pertaining to audiologic 
disabilities.  As explained below, service connection is not 
warranted for hearing loss in the left ear.  Therefore, 
neither the degree of disability nor the effective date of an 
award will be assigned for this issue.  Further, evidence in 
the record demonstrates the veteran is not entitled to an 
increased initial rating for her service-connected hearing 
loss in her right ear.  Therefore, any lack of notice by the 
VA to the veteran as now required by Dingess and Hartman 
constitutes harmless error.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of her claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


III.  Service connection for the left ear

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and sensorineural hearing loss becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.  

It is clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board notes that audiometric testing measures threshold 
hearing levels (in decibels) over a range of frequencies (in 
Hz), the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  See Hensley, at 157.  See also 38 C.F.R. 
§ 3.385, discussed infra.

If the record shows (a) acoustic trauma due to significant 
noise exposure in service and audiometric test results 
reflecting an upward shift in tested thresholds in service, 
though still not meeting the requirements for a 
"disability" under 38 C.F.R. § 3.385, and (b) post service 
audiometric testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis to 
attribute the post service findings to the injury in service, 
or whether they are more properly attributable to 
intercurrent causes.  Id.  While, as noted, 38 C.F.R. § 3.385 
does not bar service connection for hearing loss, it does not 
compel service connection either, even though the veteran 
currently meets its criteria.  Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992). 

The veteran contends that she was exposed to acoustic trauma 
in service because her supervisors ignored her requests to 
provide a better work environment and that any hearing loss 
in the left ear is directly related to active service.  With 
reference to contemporaneous documentation, however, the 
evidence of record shows that in August and December 1980 the 
veteran was seen for high frequency hearing loss in the left 
ear.  The August 1980 audiogram findings do not show 
sensorineural hearing loss in the left ear.  When examined 
for discharge in November 1981, the veteran did have a 
suggestion of hearing loss in her left ear because 45 
decibels registered as the noted threshold at the 3000 Hertz 
frequency.  See 38 C.F.R. § 3.385 (2006).  However, 21 years 
after the veteran left service, results of a May 2003 VA 
audiogram were negative for hearing loss in the left ear.  

Therefore, even if the veteran experienced hearing 
difficulties with her left ear while in service, this 
disorder was not manifested as a chronic disability in the 
long time period between her discharge from service and the 
VA examination 21 years later.

The veteran is not required to show that she met the criteria 
of 38 C.F.R. § 3.385 at separation if she has a hearing loss 
otherwise shown to have begun in service.  See Ledford, 
supra.  As noted above, during service there is evidence of 
treatment for hearing loss in the left ear, but results of 
all audiograms in the claims file are negative for hearing 
loss in the left ear with the sole exception of the audiogram 
at discharge.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  See Goodsell v. 
Brown, 5 Vet. App. 36, 42 (1993) (Board must evaluate the 
credibility and probative value of physician statements); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1996) (suggesting 
that bare transcription of lay history, unenhanced by 
additional comment by the transcriber does not become 
competent medical evidence merely because the transcriber is 
a medical professional).  

The medical evidence shows that the veteran had no chronic 
hearing loss while in the service, but only suggested when 
examined for discharge in November 1981.  Hearing loss in the 
left ear was not found during a VA examination in 2003.  The 
record fails to disclose hearing loss in the left ear in all 
the other audiograms found in the claims file as noted above.

Accordingly, as it has not been shown that the veteran has 
any current diagnosis of hearing loss in the left ear, 
service connection for hearing loss in the left ear must be 
denied.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 
3.385.  The Board emphasizes that the determination in this 
case is a medical one that must be based upon the 
professional evidence of record, rather than lay opinion.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
hearing loss in the left ear must be denied.


IV.  Increased initial rating for hearing loss in the right 
ear

Disability ratings are based on the average impairment of 
earning capacity resulting from each disability.  The 
percentage ratings for each diagnostic code, as set forth in 
the VA's Schedule for Rating Disabilities, codified in 38 
C.F.R. Part 4 (2006), represent the average impairment of 
earning capacity resulting from disability.

The Board notes that the July 2003 rating decision granted 
service connection for hearing loss in the right ear and 
granted the currently assigned 10 percent rating.  The 
October 2003 Notice of Disagreement and the July 2004 
Substantive Appeal make clear the veteran is appealing the 
RO's initial rating for the right ear as well as the denial 
of service connection for hearing loss in the left ear.  The 
Court has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

The veteran's written statements regarding the effect that 
her service-connected hearing loss has had on her life have 
been duly noted by the Board.  In evaluating service-
connected hearing impairment, however, disability ratings are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities.  
See 64 Fed. Reg. 25,202-210 (1999) (now codified at 38 C.F.R. 
§§ 4.85- 4.87 (2006)). The veteran's current claim for 
service connection for her hearing loss was received at the 
RO in December 2002, so the current regulations are for 
application.

The Board further observes that summary information 
accompanying the rating criteria for evaluating audiologic 
disabilities specifically indicates that, except for certain 
"unusual patterns of hearing impairment," the regulatory 
changes do not constitute liberalizing provisions.  38 C.F.R. 
§ 4.86.  The "unusual patterns of hearing impairment" include 
cases where the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or where the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  The evidence of record indicates that the 
veteran's hearing loss pattern does not fit the requirements 
of an "unusual pattern of hearing impairment."

Evaluations of defective hearing range from noncompensable to 
100 percent disabling, based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies 1000, 2000, 3000, and 4000 Hertz per 
second.  The Rating Schedule establishes eleven different 
auditory acuity levels, designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, DC 6100 (2006).

The results of the May 2003 VA examination and the only 
recent audiogram findings in the claims file, indicate that 
there was an average pure tone threshold in the veteran's 
right ear of 79 decibels with speech recognition of 8 
percent.  Evaluating this test score based upon Table VI, 
found at 38 C.F.R. § 4.85, reflects that the veteran's right 
ear hearing acuity was at Level XI.  Her left ear hearing 
acuity is measured at Level I, because hearing loss in the 
left ear is not service-connected.  See 38 C.F.R. § 4.85(f) 
(2006).  Application of Table VII, also found at 38 C.F.R. 
§ 4.85, corresponds to the disability rating that is 
currently assigned, or 10 percent.

The Board carefully has considered the veteran's contentions 
in this matter.  The Rating Schedule, however, provides the 
criteria for rating hearing loss.  Applying the veteran's 
recent audiometric results to Table VI and VII of 38 C.F.R. § 
4.85 establishes a 10 percent rating for her service-
connected hearing loss in the right ear.  We appreciate the 
veteran's concern that she has difficulty with a hearing aid 
and in keeping her balance, but no specific compensation is 
provided based upon these difficulties.  It is noted that 
this is the maximum schedular award for hearing loss where 
only 1 ear is service connected and complete deafness is not 
shown in the non-service connected ear.

Further, the Board carefully has reviewed the entire record 
in this case, and does not find the evidence to be so evenly 
balanced that there is reasonable doubt as to any material 
issue regarding the matter of an increased initial rating for 
her service-connected hearing loss in the right ear.  The 
preponderance of the objective medical evidence is clearly 
against the claim.  38 U.S.C.A. § 5107(b).

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006).  In this respect, there has been no 
evidence submitted to show that the hearing loss in the right 
ear, alone, has caused marked interference with employment or 
necessitated frequent periods of hospitalization.  Therefore, 
the Board finds that the criteria for submission for an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, the Board notes that, in view of the holding in 
Fenderson, supra, the Board has considered whether the 
veteran is entitled to a "staged" rating for her service-
connected hearing loss in the right ear, as the Court 
indicated can be done in this type of case.  Based upon the 
record, the Board finds that at no time since the veteran 
filed her original claim for service connection has the 
disorder on appeal been more disabling than as currently 
rated under the present decision of the Board.


ORDER

Service connection for hearing loss in the left ear is 
denied.

An initial rating in excess of 10 percent for the veteran's 
service-connected hearing loss in the right ear is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


